84757: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-17897: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84757


Short Caption:SHERIDAN VS. GUTIERREZ, ESQ.Court:Supreme Court


Related Case(s):82104, 82104-COA, 84468, 84818


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813635Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRene Sheridan
					In Proper Person
				


RespondentJason R. MaierJoseph Garin
							(Lipson Neilson P.C.)
						Jonathan K. Wong
							(Lipson Neilson P.C.)
						


RespondentJoseph A. GutierrezJoseph Garin
							(Lipson Neilson P.C.)
						Jonathan K. Wong
							(Lipson Neilson P.C.)
						


RespondentMaier Gutierrez & AssociatesJoseph Garin
							(Lipson Neilson P.C.)
						Jonathan K. Wong
							(Lipson Neilson P.C.)
						


RespondentSteven G. KnaussJoseph Garin
							(Lipson Neilson P.C.)
						Jonathan K. Wong
							(Lipson Neilson P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


05/25/2022Filing FeeFiling Fee Paid. $250.00 from Legal Assistance Center - check no. 1666.  (SC)


05/25/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.  (SC)22-16637




05/25/2022Notice/OutgoingIssued Notice Regarding Deadlines.  (SC)22-16639




06/03/2022Notice/IncomingFiled Appellant's Proper Person Supplemental Information and Request that Supreme Court Sanctions and Disciplines Defendants for Deliberately Maintaining a Damaging Judgement that had been Fully Satisfied. (SC)22-17751




06/06/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-17897




06/07/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. (SC)22-18078




07/01/2022RemittiturIssued Remittitur.  (SC)22-20829




07/01/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on July 5, 2022. (SC)22-20829





Combined Case View